93 F.3d 986
320 U.S.App.D.C. 323
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appelleev.Shawn BURTON, a/k/a Fat Shawn, Appellant
No. 95-3198.
United States Court of Appeals, District of Columbia Circuit.
Aug. 7, 1996.

Before:  SILBERMAN, GINSBURG, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the sentence appealed from be affirmed.  The court concludes that the district court knew it had the authority to grant a reduction in appellant's sentence for acceptance of responsibility, and it properly exercised that discretion when it declined to do so.   See, e.g., United States v. McDonald, 22 F.3d 139 (7th Cir.1994);   United States v. Olvera, 954 F.2d 788 (2d Cir.), cert. denied, 505 U.S. 1211 (1992).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.